United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                    May 26, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-50479
                         Summary Calendar



                        YOLANDA M. MERLA,

                       Plaintiff - Counter Defendant - Appellant,


                              versus


         SAN ANTONIO INDEPENDENT SCHOOL DISTRICT, ET AL.,

                      Defendants - Counter Claimants - Appellees.


                        YOLANDA M. MERLA,

                                             Plaintiff-Appellant,

                              versus


             SAN ANTONIO INDEPENDENT SCHOOL DISTRICT,

                                                 Defendant-Appellee.


                       --------------------
           Appeal from the United States District Court
     for the Western District of Texas, San Antonio Division
                    USDC No. SA-02-CA-0277-WWJ
                       --------------------


Before JOLLY, DAVIS, and OWEN, Circuit Judges.

W. EUGENE DAVIS, Circuit Judge:*


     *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
                             No. 05-50479
                                  -2-

     Plaintiff Yolanda Merla appeals the dismissal on motion for

summary judgment of her employment related claims against the San

Antonio Independent School District and two of its employees.

Merla’s case arises from the termination of her employment after

she exhausted the school district’s two year disability limit and

failed to return to work.    Based on our review of the district

court’s opinion, the briefs and the record, we conclude that the

district court did not err in granting summary judgment in favor

of the defendants and dismissing Merla’s claims.

     Assuming Merla’s termination was an adverse employment

action, Merla failed to present sufficient evidence to establish

a prima facie case of Title VII gender discrimination or

retaliation, age discrimination under the ADEA, or § 1983

violation of due process in relation to handling of six

grievances Merla filed with the Texas Education Agency.     The

district court also did not err in dismissing Merla’s pendant

state claims without prejudice.    Merla raised no objections to

dismissal of her other claims against the defendants.    In

summary, the district court properly concluded that Merla failed

to established that the termination of her employment was based

on anything other than a neutral, non-discriminatory policy of

limiting disability leave.    Nothing in Merla’s Rule 59 motion

undermines that conclusion.


47.5.4.

                                  2
                          No. 05-50479
                               -3-

     Merla’s pro se briefs raise numerous complaints about the

deficiency of her attorney’s representation.   However, this

appeal is not the appropriate forum to address those issues.

     Accordingly, for the reasons stated above and in the

district court’s Memorandum Opinion filed July 21, 2004 and

Memorandum Opinion and order filed February 14, 2005, we affirm

the judgment of the district court.1

AFFIRMED




     1
      We deny appellant’s motions for sanctions and to correct
procedural errors and subsequent rulings and pleadings.

                                3